 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10 Z.R., by and through her Guardian Ad Litem               Case No. 2:20-cv-01181-KJM-JDP
   TANISHA PORTER,
11                                                          PROTECTIVE ORDER
                                Plaintiff,
12                                                          ECF No. 16
                    v.
13
   UNITED STATES OF AMERICA, et al.,
14
                                Defendants.
15

16

17          The parties having stipulated to the entry of a Protective Order under Rule 26(c) of the
18 Federal Rules of Civil Procedure and it appearing that such an Order is necessary and appropriate

19 and will facilitate the pre-trial exchange of documents and information, including discovery and trial

20 exhibits, as well as the use of confidential information for this case, it is hereby ordered that:

21          Any documents, responses, electronic data, transcripts or other information, including
22 responses to discovery, which contain sensitive personal information related to youths, sensitive

23
     financial information, or medical information, which are produced between the parties in connection
24
     with this litigation, may be designated at the producing party’s option as “Confidential Information”
25
     subject to the provisions of this Order.
26
27          Documents and information designated as Confidential Information in accordance with this

28 Order shall be used solely for the purpose of this action (including any appeals), and those

                                                        1
30
 1 documents and information, and any information contained therein or reasonably inferred therefrom,

 2 shall not be disclosed (other than in court proceedings for this action) to any person other than:

 3           (1) Plaintiff (through her Guardian Ad Litem) and her counsel of record in this case;

 4           (2) employees or agents of Defendant, but only to the extent as needed for Defendant to
 5
     defend its interests in this case;
 6
             (3) Magistrate and District Court Judges assigned to this action and court staff, including any
 7
     mediators, jurors, bailiffs, courtroom deputies, or any other judicial support personnel; and
 8
             (4) witnesses in deposition or at trial who are asked to give testimony as to the Confidential
 9
             Information or the contents of a document that includes Confidential Information, provided,
10
             however, that (a) a Party shall only show a witness Confidential Information if doing so is
11
             reasonably likely to facilitate obtaining discoverable and relevant information; (b) prior to
12
             being shown any information containing Confidential Information, the witness must be
13
             notified of this Protective Order and must agree to follow its terms under penalty of judicial
14
             sanctions (including contempt of Court), which agreement the witness must memorialize
15
             either by stating his or her agreement on the record at the deposition or trial proceeding, or by
16
             executing a signed writing stating his or her agreement; and (c) the portion of the testimony
17
             concerning the Confidential Information, and any documents marked as exhibits that contain
18
             such Confidential Information, shall themselves be designed as Confidential Information and
19
             deemed subject to this Protective Order.
20
     The parties, including their counsel, may use Confidential Information pursuant to this Order solely
21
     for litigation in this matter, including motion practice, trial preparation, trial of this action, and any
22
     appeals, provided that they comply with all requirements for redaction and filing under seal as
23
     further specified below. Confidential Information disclosed to any such person shall not be disclosed
24
     by him/her to any other person except as permitted in this paragraph.
25
             The parties shall comply with the provisions of Local Rules 140 and 141 with respect to
26
     redactions of documents containing Confidential Information and any requests to file documents
27
     containing Confidential Information under seal.
28

                                                          2
30
 1          Within sixty (60) days after the final termination of this action, including appeals, the Party

 2 to whom the information was produced shall (a) destroy or return to the producing Party all originals

 3 and any copies of confidential documents or documents reflecting Confidential Information; and (b)

 4 certify in writing that the provisions of this paragraph have been complied with. Notwithstanding

 5 this provision, each Party’s counsel is entitled to retain an archival copy of all pleadings, motion

 6 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition and

 7 trial exhibits, expert reports, attorney work product, and consultant and expert work product, even if

 8 such materials contain Confidential Information. Any such archival copies that contain or constitute

 9 Confidential Information shall remain subject to this Protective Order.

10          Nothing contained in this Order, nor any action taken in compliance with it shall operate as

11 an admission or assertion by any witness or person or entity producing documents that any particular

12 document or information is, or is not, admissible in evidence.

13          Nothing herein constitutes or may be interpreted as a waiver by any party of the attorney-

14 client privilege, the attorney work product privilege, or any other privilege.

15          The provisions of this Order shall apply to all Confidential Information as set forth in this

16 Order, but shall not apply to information that is in the public domain or becomes part of the public

17 domain after its disclosure as a result of publication not involving a violation of this order, including

18 becoming a part of the public record through trial or otherwise.

19          Nothing in this Order shall prevent any party from using or disclosing their own documents

20 or information, regardless of whether they are designated confidential.

21

22 IT IS SO ORDERED.

23

24 Dated:      June 2, 2021
                                                       JEREMY D. PETERSON
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                        3
30
